Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 1 of 22 PagelD #: 1

 

‘ * aerate on eee pe =
NEGCEIVER| Y

 

 

 

 

 

  

rel i
iL i i
UNITED STATES DISTRICT COURT Sf i
EASTERN DISTRICT OF NEW YORK | UL 26 29 |/U)
HIN Y. LIMTUNG, PROcompiinr!CE
PLAINTIFF,
-Against-
MAUSKOPR J.

BULSARA, M.J. wee

PAYPAL HOLDINGS, INC., PLAINTIFF
EDEN MOLDVANI, DEMANDS
JEANETTE SABTIAGO, JURY
DEFENDANTS, TRIAL
X

 

Plaintiff, HIN Y. LIMTUNG alleges for his Complaint the following:

|. SUMMARY OF CASE

The Plaintiff of this lawsuit brings this action for damages that that the
Plaintiff suffered due to the actions of the Defendants. Plaintiff alleges that the
Defendants conspired to and did defame and defraud the Plaintiff.

Specifically, The Defendants, Eden Moldvani and Jeanette Santiago
entered into Contracts with respect to two Rental Agreements with the Plaintiff
and made initial payments through PayPal Holdings, Inc. on PayPal Website,
PayPal.com pursuant to the said contracts. Two months or so later after they had

moved in the Apartments, the Defendants, Eden Moldvani and Jeanette Santiago

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 2 of 22 PagelD #: 2

stopped performing on the said Contracts and asked the Defendant, PayPal
Holdings, Inc. to refund to them the payments that they initially made to the
Plaintiff via PayPal Holdings, Inc. The Defendant, PayPal Holdings knew or had
reason to know that It had no authority to make the said Refunds because the
Defendants had made use of the services that the Plaintiff had provided to them,
incudding two apartments, full bathrooms, hot and cold water, electricity, lighting,
ait conditioning and stoves. After they stopped performing on the Contracts (i.e
noy paying rent pursuant to the Rental Agreements that they signed under their
own free will}, the Defendants, Eden Molvani and Jeanette Santiago did not
vacate the Apartments and continued to live and use the services of the said
apartments.

PayPal Holdings, Inc. not only refunded the payments that the
Defendants, Eden Moldvani and Jeanette Santiago made to the Plaintiff but
PayPal Holdings, Inc. also conspired with the Defendants, Eden Moldvani and
Jeanette Santiago and did defame the Plaintiff. Eden Moldvani and Jeanette
Santiago specifically stated to PayPal Holdings, Inc. that the Plaintiffis" “.

Paypal Holdings, Inc. specifically to a client of the Plaintiff that“  “

The Actions of the Defendants were made deliberately to offend the
Plaintiff, to defame the Plaintiff, to cripple the Plaintiff business and to cause
extreme emotional and mental distress to the Plaintiff.

This lawsuit is also concerned with the Breach of the Rental Agreements
that the Defendants, Eden Moldvani and Jeanette Santiago agreed to and signed

under their own free will and the frauds perpetrated by them upon the Plaintiff.

@

 

 
Case 1:19-cv-04316-RRM-SJB Document 1 Filed 07/26/19 Page 3 of 22 PagelD #: 3

in Count One for Defamation of the Plaintiff, the Plaintiff demands
Judgment against the Defendants, PayPal Holdings, Inc., Eden Moldvani and
Jeanette Santiago in the amount of no less than $10,000000.

In Count Two for Breach of Contracts, the Plaintiff demands Judgment
against the Defendants, Eden Moldvani and Jeanette Santiago in the amount of
no less than $100,000.

In Count Three for Fraud upon the Plaintiff, the Plaintiff demands
Judgment against the Eden Moldvani and Jeanette Santiago in the amount of no

less than $100,000.

Hl. PARTIES
a: Plaintiff,
| 2. At all pertinent times, the Plaintiff, HIN Y. LIMTUNG conducted his

business at 31-70 Crescent Street, Astoria, NY 11106.

b. Defendants,

3, The Defendant, PayPal Holdings, Inc. is an entity that is involved in
online financial business and acts like a Banking entity. The Defendant, PayPal
Holdings, Inc. conspired with the Defendants, Eden Moldvani and Jeanette
Santiago to defraud and defame, and did defraud and defame the Plaintiff.
PayPal Holdings, Inc. conducts business throughout the State of New York,
including the New York County.

The address of the Defendant, PayPal Holdings, Inc. is listed as:

Q

 

 

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 4 of 22 PagelD #: 4

1

4,

PAYPAL HOLDINGS, iNC.
1211 NORTH FIRST STREET
SAN JOSE, CA 95131

The Defendant, Eden Moidvani conspired with the Defendant,

PayPal Holdings, Inc. to defraud and defame, and did defraud and defame the

Plaintiff,

5.

The address of the Defendant, Eden Moldvani is listed as follows:
EDEN MOLDVANI

31-70 CRESCENT STREET #81

ASTORIA, NY 11106

EDEN MOLDVANI

BROGKRAYN, NY

The Defendant, Jeanette Santiago conspired with the Defendant,

PayPal Holdings, Inc. to defraud and defame, and did defraud and defame the

Plaintiff.

follows:

The address of the Defendant, Jeanette Santiago is listed as

JEANETTE SANTIAGO
31-70 CRESCENT STREET, #13
ASTORIA, NY 11106

lil. JURISDICTION AND VENUE

 

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 5 of 22 PagelD #: 5

6. Jusridiction of this lawsuit is founded upon the existence of a
federal question arising under 28 U.S. Code § 4101 and 28 U.S. Code § 1332.

7. Venue is founded upon 18 U.S.C. § 1391(1) and 18 U.S.C. §
1391(2) which provide that "venue in civil actions is proper in any of the
following: (1) a judicial district in which any defendant resides, if all defendants
are residents of the State in which the district is. located; (2) a judicial district in
which a substantial part of the events or omissions giving rise to the claim
occurred, or a substantial part of property that is the subject of the action is
situated".

8. The facts and events that underlie this lawsuit in took place in large
part in the Eastern District of the State of New York and two of the Defendants in

this lawsuit reside in the Eastern District of the State of New York

IV. STATEMENT OF CLAIM

9. This lawsuit is based on the facts stated below.

ACTIONS OF THE DEFENDANTS, PAYPAL HOLDINGS, INC. and EDEN
MOLDVANI.

10. The Defendant, PayPal Holdings, Inc. is an entity that is involved in
financial transactions on line. PayPal Holdings, Inc. acts as an online bank that
allows individuals to do commerce in the internet. Individuals who open
transaction accounts with PaylPal Holdings, Inc. through its website,

www.PayPal.com can either send money to purchase goods and services from

)

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 6 of 22 PagelD #: 6

individuais and entities or receive money from individuals and entities following
their purchase of goods and services.

11. The Plaintiff cpened several accounts with PayPal Holdings, Inc. to
conduct several of Plaintiff's businesses, including collecting rent payment from
one of Plaintiff's buildings, a Scientific Publishing business and a Jewelry
business. The Plaintiffs Jewelry business has been in existence for many years
and the Plaintiff has established a name for himself in that the Plaintiff has very
high score in the E bay online selling business.

12. Onor around March 27, 2019, the Defendant, EDEN MOLDVANIE
entered into a binding contract by signing a Rental Agreement with the Plaintiff to
rent an Apartment from Plaintiff for twelve months starting May 1, 2019 and
ending Apri! 30, 2020. In order to be able to move in the said apartment on May
1, 2019, the Defendant, EDEN MOLDVANI needed to pay the amount of $2200.
representing the rent payment for May 2019 and April 2020, and $1100. per
month on the first of each month for June 2019, July 2019, August 2019,
September 2019, October, 2019, November 2019, December 2019, January
2020, February 2020, and March 2020.

13. Oncor around March 30, 2019, the Defendant, EDEN MOLDVANI
paid $1,100. in cash and $1,100 via PayPal.

14. Onor around May 1, 2019, the Defendant, EDEN MOLDVANI
moved into the Apartment. He did not complain that he was not unsatisfied with

the Apartment. He was provided with a clean Apartment, hot and cold water,

0

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 7 of 22 PagelD #: 7

electricity for lighting, electricity for cooking, electricity for AC, and garbage
disposal service.

15. Onor around June 1, 2019, the Defendant, EDEN MOLDVANI
needed to pay $1100. but could not. Only on June 12, 2019, did the Defendant,
EDEN MOLVANI paid to the Plaintiff the amount of $1100. via PayPal Holdings,
Inc.

16. Onor around July 1, 2019, the Defendant, EDEN MOLVANI
needed to pay $1100 but could not. The Defendant, EDEN MOLDVANI not only
did not pay $1100. that was due for the month of July 2019, the Defendant,
EDEN MOLDVANI filed for a refund for the payment of $2200. from PayPal
Holdings, Inc. on the ground that the Apartment was illegal.

17. On or around June 24, 2019, the Defendant, EDEN MOLDVAN!
stated to the Defendant, PayPal Holdings, inc. that "he did not receive the item
that he ordered from the Plaintiff’ and that he did not hear anything about the
status of his shipment" , which was obviously a lie since the Defendant did not
make payment for the purchase of a product that needed to shipped. The
Defendant, EDEN MOLDVANI make payment via PayPal Holdings, Inc for
renting an Apartment from the Plaintiff. The Defendant, EDEN MOLDVANI
moved into the Apartment on or around May 1, 2019, did not complain that the
Apartment was unsatisfactory, and is still living in the Apartment for free.

18. . According to New York State Law and New York City Law, the
Plaintiff is obligated to provide a clean Apartment, hot and cold water, electricity

for lighting, electricity for cooking, electricity for AC, and garbage disposal service

0

 

 

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 8 of 22 PagelD #: 8

to the Defendant, EDEN MOLDVANT is still occupying the Apartment and even
though he has paid $0. in rent payment

18. That the Defendant, EDEN MOLDVANI engaged in a Scheme to
Defraud the Plaintiff is an understatement. While the Defendant, EDEN
MOLDVANT is living free in the said Apartment, the Plaintiff has to provide him
with a clean Apartment, hot and cold water, electricity for lighting, electricity for
cooking, electricity for AC, and garbage disposal service.

19. Onor around July 10, 2019, PayPal Holdings, Inc. stated to the
Plaintiff that the "merchandise or service that the Defendant, EDEN MOLDVANT"
was supposed to receive" was not received, which was obviously a lie.

19. Onor around July 10, 2019, PayPal Holdings, Inc. refunded the
Defendant, EDEN MOLDVAN! $2200.

19. Thus, the Defendant, EDEN MOLDVANI has been living free in an
Apartment paying $0. while the Plaintiff has had to provide the Defendant, EDEN
MOLDVANI with the following:

A clean Apartment, hot and cold water, electricity for lighting, electricity for
cooking, electricity for AC, and garbage disposal service.

20. The actions of the Defendant, EDEN MOLDVANI and the
Defendant, PayPal Holdings, Inc. have no foundations in New York State or New

York City Laws, are illegal and fraudulent.

ACTIONS OF THE DEFENDANTS, PAYPAL HOLDINGS, INC. and JEANETTE

SANTIAGO.

g

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 9 of 22 PagelD #: 9

21. Onor around March 20, 2019, the Defendant, Jeanette Santiago
entered into a binding contract by signing a Rental Agreement under her own
free will the Plaintiff to rent an Apartment from Plaintiff for twelve months starting
May 1, 2019 and ending April 30, 2020. In order to be able to move in the said
apartment on May 1, 2019, the Defendant, JEANETTE SANTIAGO needed to
pay the amount of $3900. representing rent payment for May 2019, March 2020
and April 2020, and $1100. per month on the first of each month for June 2019,
July 2079, August 2019, September 2019, October, 2019, November 2019,
December 2019, January 2020, February 2020.

23.  Onor around April 2, 2019, the Defendant, JEANETTE SANTIAGO
paid $1300. to the Plaintiff via PayPal Holdings, Inc.

23. Onor around May 1, 2019, the Defendant, JEANETTE SANTIAGO
moved into the Apartment. She did not complain that she was not satisfied with
the Apartment. She was provided with a clean Apartment, hot and cold water,
electricity for lighting, electricity for cooking, electricity for AC, and garbage
disposal service.

25. Onor around July 1, 2019, the Defendant, JEANETTE SANTIAGO
needed to pay $1300 but could not. The Defendant, JEANETTE SANTIAGO paid
only $550. in Money Order and could not pay the rest of $750. that she still owed.

26. Onor around July 1, 2019 not only did not pay $750. that was due
for the month of July 2019, the Defendant, JEANETTE SANTIAGO filed for a
refund for the payment of $1300. from PayPal Holdings, Inc. on the ground that

the Apartment was illegal.

9

 
Case 1:19-cv-04316-RRM-SJB Document 1 Filed 07/26/19 Page 10 of 22 PagelD #: 10

26. The Defendant, JEANETTE SANTIAGO stated to the Defendant,
PayPal Holdings Inc. the following:

(i) that “the Apartment that the Plaintiff rented to her was ilegal, therefore

she was entitled to not pay any rent and live for free in the Apartment”.

(ii} that "the Plaintiff was a crook".

(ili) that "the Plaintiff was a scammer"

(iv) that "Seller defrauded me, | have to move out because he is not the
rightful owner of the place i am living now. | want my money back".

28. The statements of the Defendant, JEANETTE SANTIAGO were

 

obviously lies. As of July 26, 2019, the Defendant, JEANETTE SANTIAGO is still

living in the Apartment that the Plaintiff rented to her. According to New York

 

State Law and New York City Law, the Plaintiff is obligated to provide a clean
Apartment, hot and cold water, electricity for lighting, electricity for cooking,
electricity for AC, and garbage disposal service to the Defendant, JEANETTE
SANTIAGO while the Defendant, JEANETTE SANTIAGO is still occupying the
Apartment and paying $0. in rent payment.

29. That the Defendant, JEANETTE SANTIAGO engaged in a Scheme
to Defraud the Plaintiff is an understatement. While the Defendant, JEANETTE
SANTIAGO is living free in the said Apartment, the Plaintiff has to provide the
Defendant, JEANETTE SANTIAGO with a clean Apartment, hot and cold water,
electricity for lighting, electricity for cooking, electricity for AC, and garbage

disposal service.
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 11 of 22 PagelD #: 11

27. Onor around the July 10, 2019, PayPal Holdings, Inc. refunded the
Defendant, JEANETTE SANTIAGO the amount of $1300.

28. Thus, the Defendant, JEANETTE SANTIAGO has been living free
in an Apartment paying $0. while the Plaintiff has had to provide the Defendant,
EDEN MOLDVANI with the following:

A clean Apartment, a full bathroom, hot and cold water, electricity for
lighting, electricity for cooking, electricity for AC, and garbage disposal service.

29. The Defendant, JEANETTE SANTIAGO did not move out of the

Apartment that she is still occupying.

THE ACTIONS OF THE DEFENDANTS, PAYPAL HOLDINGS, INC., EDEN
MOLDVANI_ AND JEANETTE SANTIAGO HAVE NO FOUNDATIONS IN NEW

YORK STATE LAWS OR NEW YORK CITY LAWS

29. The actions of the Defendants, PayPal Holdings, Inc., EDEN
MOLDVANI and JEANETTE SANTIAGO have no foundations in New York State
Laws or New York City Laws, are illega! and fraudulent.

30. Onor around July 18, 2019, the Defendant, PayPal Holdings, Inc.
informed the Plaintiff that the Defendant, PayPal Holdings, Inc. has chosen to
terminate its business relationship with the Plaintiff and that all of the Plaintiffs
money will be kept by the Defendant, PayPal Holdings, Inc. for six months and

that the Plaintiff cannot do anything about it.

(Ny

 

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 12 of 22 PagelD #: 12

31. Onor around July 20, 2019, the Defendant, PayPal Holdings, Inc.
stated to a client of the Plaintiff that “the Plaintiffs transaction with the Plaintiff's
client cannot be consumed because the Plaintiffs source of money was illegal".

19. Onor around July 20, 2079, the Plaintiff's client chose to terminate
its business transaction with the Plaintiff.

20. The actions of the Defendant, PayPal Holdings, Inc. was arbitrary,
has no foundation in New York State Law and New York City Law.

21. +The actions of the Defendants, PayPal Holdings, inc., Eden
Moldvani and Jeanette Santiago constitute Wire Fraud.

20. The actions of the Defendants, PayPal Holdings, Inc., Eden
Moldvani and Jeanette Santiago constitute Defamation, Breach of Contracts and
Fraud.

21. Asaresult of the actions of the Defendants, PayPal Holdings, Inc.,
Eden Moldvani and Jeanette Santiago, the Plaintiff has suffered irreparable and
irrevocable damage. The Plaintiff is entitled to sue the Defendants, PayPal
Holdings, Inc., Eden Moldvani and Jeanette Santiago for Defamation, Fraud and

Breach of Contract.

ALLEGATIONS
COUNT ONE:

DEFAMATION AGAINST THE DEFENDANTS, PAYPAL HOLDINGS, INC.
EDEN MOLDVANI AND JEANETTE SANTIAGO

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 13 of 22 PagelD #: 13

22. ‘The Plaintiff alleges that the Defendants, PayPal Holdings, Inc.,
Eden Moldvani and Jeanette Santiago have conspired to defame and did defame
the Plaintiff by making the following statements to each other and to the Plaintiffs
Client:

(i) Statement of the Defendant, PayPal Holdings, Inc. to the Plaintiff Client:

“the Plaintiffs transaction with the Plaintiff's client cannot be consumed

because the Plaintiffs source of money was illegal”.

(ii) Statement of the Defendant, EDEN MOLDVANI to the Defendant,
PAYPAL HOLDINGS, INC.:

“| made an order to this SLR at the same time | still did not hear anything
about the status of my shipment and i tried reaching out to the SLR
numerous time but they are not responding to me at all and until now i still
did not receive the item that | paid for. It's either | get my item that | paid
for or my money back":

Statement of the Defendant, JEANETTE SANTIAGO to two. individuals
(to be named):

"the Apartment that the Plaintiff rented to her was illegal, therefore she
was entitied to not pay any rent and live for free in the Apartment”:

"the Plaintiff is a crook",

“the Plaintiff is a scammer".

)

 
Case 1:19-cv-04316-RRM-SJB Document 1 Filed 07/26/19 Page 14 of 22 PagelD #: 14

{iii) Statement of the Defendant, JEANETTE SANTIAGO to the Defendant,
PAYPAL HOLDINGS, INC,:

“the Apartment that the Plaintiff rented to her was illegal, therefore she
was entitled to not pay any rent and live for free in the Apartment”,

"the Plaintiff was a crook";

“the Plaintiff was a scammer";

"Seller defrauded me, | have to move out because he is not the rightful
owner of the place i am living now. | want my money back".

Statement of the Defendant, JEANETTE SANTIAGO to two Individuals
(to be named):

"the Apartment that the Plaintiff rented to her was illegal, therefore she
was entitled to not pay any rent and live for free in the Apartment",

"the Plaintiff is a crook";

"the Plaintiff is a scammer":

23. The Plaintiff alleges that the Defendants PayPal Holdings, Inc.,
Eden Moidvani and Jeanette Santiago acted in concert to defame the Plaintiff
and to.cripple the Plaintiffs businesses.

24. ‘The Plaintiff is not a Public Figure. The Plaintiff is a Medical
Scientist. The Plaintiff has been maligned, has suffered irreparable and
irrevocable damage with respect to his reputation, standing, and ability to de

business in his community, and emotionally and mentally.

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 15 of 22 PagelD #: 15

25. The Plaintiff alleges that the Plaintiff is entitled to litigate the above

in the Honorable Court and seek compensation accordingly.

COUNT TWO:
BREACH OF CONTRACTS AGAINST THE DEFENDANTS, EDEN MOLDVANI
AND JEANETTE SANTIAGO

25. The Plaintiff alleges that under their own free will, the Defendants,
EDEN MOLDVANI AND JEANETTE SANTIAGO entered into binding contracts
with respect to two Rental Agreements with the Plaintiff and that they conspired
to break and did break the said contracts through a scheme to defraud.

26, ‘The Plaintiff alleges that after they broke the binding contracts that
they entered in under their own free will by not paying monthly rents. that were
due, they remain in the Apartment, and even though they paid $0., under New
York State Law and New York City Law, the Plaintiff was obligated to provide
them with clean Apartment, a clean bathroom, hot and cold water, electricity for
lighting, electricity for cooking, electricity for AC, and garbage disposal service
until they are evicted from the said Apartment.

27. The Plaintiff alleges that the Plaintiff is entitled to litigate the above

in the Honorable Court and seek compensation accordingly.

COUNT THREE:

FRAUD AGAINST THE DEFENDANTS, EDEN MOLDVANI AND JEANETTE
SANTIAGO

©

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 16 of 22 PagelD #: 16

28. The Plaintiff alleges that on or around March 27, 2019, under their
own free will, the Defendants, EDEN MOLDVANIE and JEANETTE SANTIAGO
entered into two binding contracts with respect to two Rental Agreements with
the Plaintiff.

29. ‘The Plaintiff alleges that the Defendants, EDEN MOLDVANIE and
JEANETTE SANTIAGO made certain representations to the Plaintiff in that they
stated that they had the capacities to make monthly rent pursuant to the
contracts that they entered into and signed under their own free will.

30, The Plaintiff alleges that the Defendants, EDEN MOLDVANIE and
JEANETTE SANTIAGO knew or had reason to know that the representations
that they made to the Plaintiff were not true.

31. The Plaintiff alleges that the Plaintiff acted upon the representations
of the Defendants, EDEN MOLDVANIE and JEANETTE SANTIAGO to his
detriment by giving the Defendants, EDEN MOLDVANIE and JEANETTE
SANTIAGO keys to two Apartments so that they can move in the said
Apartments. Once they moved in the said Apartments, the Defendants conspired
to not pay and did not pay the monthly rents due through a Scheme to Defraud
consisting of submitting false claims and lies. to the Defendant, PAYPAL
HOLDINGS, INC. causing the latter to refund them the money that they paid to
the Plaintiff.

32. The Plaintiff alleges that as a result of the misrepresentations of the
Defendants, EDEN MOLDVANIE and JEANETTE SANTIAGO and upen acting

on the said misrepresentations by giving them keys to two Apartments and as a

(9

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 17 of 22 PagelD #: 17

result of the Scheme to Defraud that they concocted, the Plaintiff lost monetary

considerations in the amount of over $100,000.

33. The Plaintiff alleges that the Plaintiff is entitled to litigate the above

in the Honorable Court and seek compensation accordingly.

V. REMEDY/PRAYER FOR RELIEF

COUNT ONE:
DEFAMATION AGAINST THE DEFENDANTS, COUNT ONE: DEFAMATION

AGAINST THE DEFENDANTS, PAYPAL HOLDINGS, INC., EDEN MOLDVANI
AND JEANETTE SANTIAGO

 

34. As stated above, the Plaintiff has alleged that Defendants, PAYPAL
HOLDINGS, INC., EDEN MOLDVANI AND JEANETTE SANTIAGO have
defamed the Plaintiff making the following statements to each other and to the
Plaintiffs Client:

(i) Statement of the Defendant, PayPal Holdings, inc. to the Plaintiff Client:

“the Plaintiffs transaction with the Plaintiff's client cannot be consumed

because the Plaintiffs source of money was illegal".

(ii) Statement of the Defendant, EDEN MOLDVANI to the Defendant,

PAYPAL HOLDINGS, !NC.:
"| made an order to this SLR at the same time | still did not hear anything
about the status of my shipment and i tried reaching out to the SLR

numerous time but they are not responding to me at all and until now i still

©

 

 

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 18 of 22 PagelD #: 18

did not receive the item that | paid for. It's either | get my item that | paid
for or my money back";

Statement of the Defendant, JEANETTE SANTIAGO to two Individuals
{to be named):

"the Apartment that the Plaintiff rented to her was illegal, therefore she
was entitled to not pay any rent and live for free in the Apartment”:

“the Plaintiff is a crook":

"the Plaintiff is a scammer":

(iti) Statement of the Defendant, JEANETTE SANTIAGO to the Defendant,
PAYPAL HOLDINGS, INC,:

“the Apartment that the Piaintiff rented to her was illegal, therefore she
was entitled to not pay any rent and live for free in the Apartment":

“the Plaintiff was a crook":

“the Plaintiff was a scammer":

“Seller defrauded me, | have to move out because he is not the rightful
owner of the place i am living now. | want my money back".

Statement of the Defendant, JEANETTE SANTIAGO to two Individuals
(to be named):

"the Apartment that the Plaintiff rented to her was illegal, therefore she
was entitled to not pay any rent and live for free in the Apartment”:

"the Plaintiff is a crook";

“the Piaintiff is a scammer".

(H

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 19 of 22 PagelD #: 19

100. The Plaintiff is not a Public Figure. The Plaintiff is a Medical
Scientist.

101. The Plaintiff has alleged that as a result of the Defendants' actions,
the Plaintiff has suffered irreparably and irrevocably in his reputation, standing,
his ability to do business in his community and also emotionally and mentally.

100. The Plaintiff prays that the Honorable Court awards the Plaintiff no

less that $10,000000 in compensation for his suffering.

COUNT TWO:
BREACH OF CONTRACTS DEFAMATION AGAINST THE DEFENDANTS
EDEN MOLDVANI AND JEANETTE SANTIAGO
101. As stated above, the Plaintiff has alleged that Defendants, EDEN
MOLDVANI AND JEANETTE SANTIAGO have breached to contracts they
entered into with the Plaintiff and that they signed under their own free will.

102. The Plaintiff prays that the Honorable Court rule for the Plaintiff and

award the Plaintiff no less than $100,000 in compensation for his injury.

COUNT THREE:
FRAUD AGAINST THE DEFENDANTS EDEN NMOLDVANI AND JEANETTE
SANTIAGO

103. As stated above, the Piaintiff has alleged that the Defendants, ,
EDEN MOLDVANI AND JEANETTE SANTIAGO committed Fraud against the

Plaintiff by making certain representations that they knew or had reason to know

Q

 
Case 1:19-cv-04316-RRM-SJB Document 1 Filed 07/26/19 Page 20 of 22 PagelD #: 20

were not true and that the Plaintiff acted upon the said misrepresentations and
suffered monetarily as a consequence.

The Plaintiff prays that the Honorable Court rule for the Plaintiff and
awards compensation in the amount of no less than $100,000 and punitive

damage in no less than $100,000.

WHEREFORE, the Plaintiff of this lawsuit respectfully prays that the
Honorable Court grant Judgment as set forth above and award such other relief

as the Honorable Court deems appropriate.

Dated: Queens County, New York

July, 26, 2019

Respectfully,

Lf
ey

HIN Y. LIMTUNG
PLAINTIFF

31-70 CRESCENT STREET
ASTORIA, NY 11106

TEL: 646-500-1728

SWORN TO BEFORE ME ON JULY 26, 2019.

@)

 

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 21 of 22 PagelD #: 21

VERIFICATION

[am the Plaintiff in this action. | have read the foregoing Complaint and it
is true of my own knowledge, except as to those matters on information and
belief, and as to those matters, that | believe to be true.

4 declare under penalty of perjury under the laws of the State of New York

that the foregoing is true and correct.

Dated: County of Queens, New York

July 26, 2019,

Respectfully,

 

 

HIN Y. LIMTUNG
PLAINTIFF
31-70 CRESCENT STREET

TEL: 646-500-1728

 

 

 

NOTARY PUBLIC STAMP OF NOTARY PUBLIC

Qe»

 

 
Case 1:19-cv-04316-RRM-SJB Document1 Filed 07/26/19 Page 22 of 22 PagelD #: 22

END

 

 
